Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, *717J.), rendered August 26, 1985, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, with the aid of counsel, pleaded guilty after the court had conducted a full inquiry as to the defendant’s awareness of his rights and he had made a detailed factual allocution of his involvement in the crime. Thus, the defendant’s contention that he entered the plea because he was ”confused, depressed and tired” is belied by the record and meritless (see, People v Bangert, 107 AD2d 752).
Nor can it be said that the sentence was harsh and excessive. The defendant’s plea was based upon a promised negotiated sentence. He received exactly that for which he bargained (see, People v Lloyd, 109 AD2d 850).
The sentencing court properly imposed the mandatory $75 penalty assessment (Penal Law § 60.35). Any request for amelioration of this assessment must be made in the first instance to the sentencing court pursuant to CPL 420.10 (see, People v Rivera, 93 AD2d 845). Mollen, P. J., Bracken, Lawrence and Sullivan, JJ., concur.